Citation Nr: 1418788	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tinea corporis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In May 2009 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record. 

The Board remanded the Veteran's claim for an increased rating for tinea corporis in April 2010 and again in September 2013.

A March 2011 rating decision granted the Veteran's claim for total disability rating based on individual unemployability (TDIU). 

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Treatment of the Veteran's skin disorder has not included systemic therapy for a total duration of six weeks or more during any 12 month period; the skin disorder currently affects less than 20 percent of the exposed areas of the Veteran's body; and it affects approximately five percent of the Veteran's entire body. 



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinea corporis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran's appeal arises from the Veteran's disagreement with the initial rating evaluation assigned following the grant of service connection.  In such cases, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In October 2007, the RO informed the Veteran as to how he could substantiate his claim for service connection, the allocation of responsibilities between himself and VA and how disability ratings and effective dates are assigned.  As the notice provided met all required criteria, no additional notification was thereafter required.   

The record reflects that the Veteran's service treatment records, VA medical records and Social Security Administration (SSA) records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at a hearing.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so. 

The Board notes that a November 2013 VA examiner was unable to review the Veteran's claims file when examining the Veteran.  However, in February 2014 another VA examiner reviewed the Veteran's claims file as well as the November 2013 VA examination report.  This VA examiner stated that the current diagnosis of intertrigo with element of lichen simplex is a continuation of the previous service-connected condition called tinea corporis (claimed as jungle rot).  It is not a new condition.  She stated that a review of the Veteran's claims file indicated no changes to the (November 2013) examination or findings.  Consequently, the Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

With respect to a May 2009 Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2009 hearing, the Veterans Law Judge discussed the issue on appeal.  Information was obtained from the Veteran regarding the extent and frequency of his skin disorder symptoms.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Following the hearing the Veteran's claim has been remanded twice to obtain additional VA treatment records and VA skin examinations.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

The April 2008 rating decision on appeal granted the Veteran service connection and a 10 percent rating for tinea corporis, effective from September 2007.  On VA examination in February 2008 the Veteran reported skin symptoms with respect to his groin, legs, and feet.  The Veteran reported that he used hydrocortisone ointment in the groin and leg area.  He said it helped with the itching.  He also used an antifungal ointment for the feet that helped with itching and scaling.  Corticosteroids or other systemic immunosuppressives had not been used.  It was noted that the skin condition did not affect his job, his recreational activities, or his activities of daily living.  

Examination revealed that the Veteran's head, face, neck, back, chest and abdomen were clear.  The genitalia and surrounding inguinal regions revealed impressive hyperpigmentation with some scale.  There were no ulcerations or other lesions.  The hands and upper extremities were normal.  The posterior right thigh had a 1x6 centimeter hyperpigmented area with signs of scale and excoriation.  The feet were clear aside from onychomycosis.  The diagnosis was tinea corporis affecting zero percent of the exposed body and 5 percent of the total body.  There was no scarring or disfigurement involved.  Also diagnosed was onychomycosis covering 1 percent of the total body and none of the exposed body.  No scarring or disfigurement was involved.  Onychomycosis was also diagnosed which affected 0 percent of the exposed body and 1 percent of the total body.  

In May 2009 the Veteran testified that his rash affected his groin, legs, buttocks and feet.  He stated that he had been given an oral medication to treat his skin condition.  The Veteran reported that the skin condition interfered with his work.  He said that he will have to excuse himself from his clients and go scratch the itching areas.  

The Veteran was afforded a VA examination in October 2010.  He reported that his skin disorder affected his job because he was often talking with clients and he frequently had to excuse himself to go itch himself.  He thought that the constant itching had partly contributed to two of his marriages failing.  Examination revealed hyperpigmentation in the intertriginous areas between his scrotum and his thigh.  It covered between 1 and 3 percent of the total body surface area.  There was no erythema, no fresh blood, no excoriations, and no pus or other signs of bacterial infection.  The diagnosis was chronic tinea cruris.

Upon general medical examination in November 2010, in connection with the request for a total disability rating based on individual unemployability, it was noted that tinea corporis involved 5 percent of the entire body.  The Veteran had pain and pruritis of the groin area due to tinea corporis without reports of fever, weight loss or other symptoms, malignant neoplasm, urticaria, primary cutaneous vasculitis or erythema multiforme.  His current treatment was Trixaicin topical 0.025 percent which he used twice a day for the last 12 months with poor response and no side effects.  

The Veteran also had a VA skin examination in November 2010.  The Veteran stated that at times his groin would bleed and drain and he used padding to keep it from soiling his clothes.  He stated that he might have tried some type of light therapy in 2005 or 2006 that helped somewhat.  Physical examination revealed that the Veteran had hyperpigmentation and dryness noted to the intertriginous areas between his scrotum and his thighs and into the skin under his groin to his buttocks.  The hyperpigmented area extended down into his thigh area anteromedially and extended about 12 cm. down on the right side and about 16 cm. down on the left side.  No bleeding was noted.  There were no excoriations or evidence of infection at that time.  25 percent of the genitalia area was affected which was 0 percent of exposed skin and about .25 percent of the entire body.  The involvement of the legs was about 2 percent of his leg area and that was 0 percent of exposed skin and .72 percent of the total body.  Altogether, this was .97 percent of the entire body.  The examiner noted that although the paper work indicated tinea corporis, the Veteran actually had tinea cruris.  The examiner noted that the claims folder was not available for review.  

The Veteran was provided another VA skin examination in November 2013.  The VA examiner described the Veteran's skin disorder as intertrigo with element of lichen simplex.  The Veteran reported scratching a lot and getting mild abrasions.  He had used triamcinolone, miconazole, and ketoconazole creams.  The Veteran stated that the skin condition is in his groin and goes around towards his rectum, and that it was worse with sweating and heat.  The examiner noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face or neck.  The Veteran had no systemic manifestations due to a skin disorder.  It was noted that the Veteran treated his skin condition with constant or near-constant topical corticosteroids and other topical medications.  The examiner reported that the skin disorder covered less than 5 percent of the Veteran's total body area and is not on any exposed area.  The examiner opined that the Veteran's skin condition did not impact the Veteran's ability to work and that there were no other pertinent physical findings, complications, signs and/or symptoms related to the service-connected disability.

The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008). 

Under DC 7813, evaluation of dermatophytosis (tinea corporis) is warranted under DC 7800 through DC 7805, or dermatitis under DC 7806, depending on the predominant disability. 

In this case DC 7800 is not applicable to the Veteran's groin and leg condition as DC 7800 relates to disfigurement of the head, face or neck. 

Moreover, DCs 7801 to 7805 are not applicable as the disability does not result in scarring.  Instead, it was assessed by examiners as involving hyperpigmentation, pruritis and dryness.  The November 2013 examiner specifically indicated that no other pertinent physical findings, signs and/or symptoms were related to the disability.  Based on the examination findings, the predominant disability is a skin disorder rather than scarring.  

Under 38 C.F.R. § 4.118, DC 7806, a higher (30 percent) rating is warranted for dermatitis or eczema that is at least 20 percent to 40 percent of the entire body, or 20 percent to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The Board finds that the Veteran's skin condition does not meet the criteria for an increased rating under DC 7806.  The VA examination reports indicate that the percentage of the Veteran's total body affected is less than 20 percent.  The medical evidence does not show that at least 20 percent of the entire body, or 20 percent of exposed areas are affected by the skin condition.  With regards to systemic therapy, the VA examination reports and the VA outpatient records show that the Veteran treats his skin condition with topical creams.  The record shows that the Veteran has not had systemic therapy for a total duration of six weeks or more during any 12-month period.  Consequently the Board finds that the Veteran has not met any of the criteria for a higher rating under DC 7806. 

Although the Veteran's skin disorder has been variously diagnosed, the Board has considered all skin symptoms and signs in reaching the above conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

As explained above, it is clear that the Veteran's symptomatology attributable to his service-connected skin condition has not met the criteria for a rating in excess of 10 percent at any time since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected skin condition is appropriately contemplated by the Rating Schedule.  Although the Veteran has asserted that his pain and itching interferes with his employment, the rating criteria contemplate the involvement of various percentages of body involvement and types of treatment.  Accordingly, the manifestations are contemplated by the rating criteria and an exceptional disability picture is not shown.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to an initial rating in excess of 10 percent for tinea corporis is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


